DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 25 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Lunn alone is not used to teach the amended claim language of claims 25 and 35 “the slot including a narrowed portion relative to a wider portion of the slot, the narrowed portion of the slot defining a proximally-facing abutment surface for preventing movement of the actuator along the path”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-28, 30-31, 34-38, 40-41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunn (US 2017/0042533 A1)(previously of record) in view of Castell (US 2013/0211427 A1)
Regarding claim 25, Lunn discloses: 
A suture passer device (see Fig. 1) comprising: 
an elongated, cannulated needle (needle tip 14, see Examiner’s Diagram of Fig. 2 below seen to extend within shaft 11) having a proximal end (seen to be housed within curved distal region 13, see Fig. 1), a distal end (needle tip at element 14 shown in Fig. 1), and a longitudinal axis extending therebetween; 
a slidable, suture-capture member extending through the needle (suture snare 15, see Figs 3A-3B and Fig. 6 showing the suture snare within the needle shaft); and 
an in-line handle attached to the proximal end of the needle (handle component 12, see Fig. 1), the handle including an actuator (actuator 16, see Fig. 1, see also Paragraph 57) in operative communication with a proximal portion of the suture-capture member (see Paragraphs 57 and 84 mentioning how the actuator activates the instrument via movement of the suture snare) and configured to slide the suture-capture member distally relative to the needle (see Paragraph 57 mentioning the actuator is a thumb activated slider switch that is seen to slide the suture snare within the needle as shown in Figs. 3A-3B), whereby the suture-capture member is extended relative to the distal end of the needle, and proximally relative to the needle (see Figs. 3A-3B showing the suture snare extended relative to the distal end of the needle and retracted relative to the needle), whereby the suture-capture member is retracted and secured in a retracted position relative to the distal end of the needle (as shown in Fig. 3A wherein the suture snare is retracted); 
wherein the handle defines a linear track providing a path of the actuator such that linear movement of the actuator along the path controls the extending and retracting of the suture- capture member (see Examiner’s Diagram of Fig. 11 below); and 
wherein the linear track includes an elongated slot defined along a top surface of the handle and extending parallel with the longitudinal axis of the needle, the slot configured for receiving a sliding portion of the actuator (see Examiner’s Diagram of Fig. 11 below).

    PNG
    media_image1.png
    671
    337
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    343
    526
    media_image2.png
    Greyscale
Examiner’s Diagram of Lunn Fig. 2                      Examiner’s Diagram of Lunn Fig. 11
However, while Lunn discloses a locking mechanism for locking the snare in a desired position relative to the shaft, the locking mechanism comprising grooves, slots, e.g. (see Paragraph 25) that help ensure the snare does not move by accident, or inadvertently deploy while piercing through tissue. The actuator may include two positions, e.g., a snare extended and a snare retracted position (see Paragraph 25), Lunn does not expressly disclose wherein the slot including a narrowed portion relative to a wider portion of the slot, the narrowed portion of the slot defining a proximally-facing abutment surface for preventing movement of the actuator along the path.
However, in the same field of endeavor, namely suture passing instruments, Castell teaches a suture passing device (see Fig. 1) comprising an actuator (actuator 9, see Fig. 1) which resides in a slot (slot 6, see Fig. 1), the slot comprising a narrowed portion relative to a wider portion of the slot (see Examiner’s Diagram of Castell Fig. 4 below illustrating the narrowed and wider portion of the slot 6, the slot widening along an axis that is perpendicular to the longitudinal axis passing through the centroid of the device), the narrowed portion of the slot defining a proximally-facing abutment surface for preventing movement of the actuator along the path (see Examiner’s Diagram of Castell Fig. 4 below showing the proximally-facing abutment surface as the distal-most point of the slot that faces the proximal end of the device, configured to prevent further distal movement of the actuator 9) to allow the actuator to retain energy (provided by the compression means 10, see Paragraph 69) and move along the proximal segment when a puncture is made, showing a transfer indication when the tissue does not offer resistance). This is interpreted to mean wherein if a puncture is made by the needle at the distal end with little to no resistance, there would be no risk of damage or over-extension of the needle due to the compression means not being resisted by tissue
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator and actuator track slot (and the relative sizes of each) of Lunn to include the safety position as taught and suggested by Castell to, in this case, allow the actuator to retain energy (provided by the spring of Lunn, see Paragraph 57) and move along the proximal portion of the handle when a puncture is made, showing a transfer indication when the tissue does not offer resistance) as Lunn’s disclosure of a locking mechanism wherein the actuator having two actuation positions along the actuator track slot to prevent the suture from inadvertently deploying when piercing through tissue (see Lunn Paragraph 25) would lead a person of ordinary skill in the art to make the obvious inclusion of having an actuator track slot having said two positions (safety slot 17 and fully extended) as taught and suggested by Castell. 



    PNG
    media_image3.png
    377
    450
    media_image3.png
    Greyscale

Examiner’s Diagram of Castell Fig. 4
	Regarding claim 26, the combination of Lunn and Castell discloses the invention of claim 25, Lunn further discloses wherein the distal end of the needle comprises a curved distal region (see Fig. 1 showing a curved distal tip of the needle 11 at distal region 13, see also Paragraph 56 mentioning the same)
	Regarding claim 27, the combination of Lunn and Castell discloses the invention of claim 25, Lunn further discloses wherein the distal end of the needle comprises a pointed needle tip (see Figs. 1-2 showing a pointed needle tip 14, see also Paragraph 56 mentioning the same)
	Regarding claim 28, the combination of Lunn and Castell discloses the invention of claim 25, Lunn further discloses wherein the suture-capture member comprises a single, hooked member (see Fig. 3B showing suture snare as a single, hooked member, see also Paragraph 15 mentioning the same)
	Regarding claim 30, the combination of Lunn and Castell discloses the invention of claim 25, Lunn further discloses wherein the actuator is directly motion coupled to slidable member (see Paragraphs 57-58 mentioning the actuator is capable of sliding suture snare with corresponding movement applied to the actuator)
	Regarding claim 31, the combination of Lunn and Castell discloses the invention of claim 25, Lunn further discloses wherein the actuator is a thumb activated toggle (see Paragraph 57 mentioning the actuator is a thumb activated slider switch)
	Regarding claim 34, the combination of Lunn and Castell discloses the invention of claim 25, Lunn further discloses wherein the suture-capture member is configured to capture a suture when the suture-capture member is extended relative to the distal end of the needle (see Paragraphs 11 and 25 mentioning the device is capable of capturing a suture when fully extended), and to secure the suture within the needle when the suture-capture member is retracted relative to the distal end of the needle (see Paragraph 15 mentioning the captured needle is brought back into the needle).
	Regarding claim 35, Lunn discloses: 
A method of passing suture through tissue, the method comprising: 
inserting a suture passer device through tissue (see Abstract and Paragraph 4 and 7 mentioning the needle of the device is passed through tissue), the suture passer device comprising: 
an elongated, cannulated needle (needle tip 14, see Examiner’s Diagram of Lunn Fig. 2 above seen to extend within shaft 11) having a proximal end (seen to be housed within curved distal region 13, see Fig. 1), a distal end (needle tip at element 14 shown in Fig. 1), and a longitudinal axis extending therebetween; 
a slidable, suture-capture member extending through the needle (suture snare 15, see Figs 3A-3B and Fig. 6 showing the suture snare within the needle shaft); and 
an in-line handle attached to the proximal end of the needle (handle component 12, see Fig. 1), the handle including an actuator (actuator 16, see Fig. 1, see also Paragraph 57) in operative communication with a proximal portion of the suture-capture member (see Paragraphs 57 and 84 mentioning how the actuator activates the instrument via movement of the suture snare) and configured to slide the suture-capture member distally (see Paragraph 57 mentioning the actuator is a thumb activated slider switch that is seen to slide the suture snare within the needle as shown in Figs. 3A-3B) and proximally relative to the needle (see Figs. 3A-3B showing the suture snare extended relative to the distal end of the needle and retracted relative to the needle); 4Atty. Docket No. SN-261US (PT-4959-US-PCT)Preliminary Amendment dtd. 10/21/2020 
wherein the handle defines a linear track providing a path of the actuator (see Examiner’s Diagram of Lunn Fig. 11 above) such that linear movement of the actuator along the path controls the extending and retracting of the suture-capture member (see Paragraphs 57 and 84 mentioning how the actuator activates the instrument via movement of the suture snare, in addition to mentioning the actuator is a thumb activated slider switch that is seen to slide the suture snare within the needle as shown in Figs. 3A-3B); and 
wherein the linear track includes an elongated slot defined along a top surface of the handle and extending parallel with the longitudinal axis of the needle (see Examiner’s Diagram of Lunn Fig. 11 above showing the actuator is parallel with the longitudinal axis of the needle), the slot configured for receiving a sliding portion of the actuator (see Examiner’s Diagram of Lunn Fig. 11 above showing actuator within the elongate slot); 
using the actuator, extending the suture capture member relative to the distal end of the needle to capture a suture (see Paragraph 24 mentioning wherein the actuator is used for moving the snare between extended and retracted positions); and 
using the actuator, retracting the suture-capture member relative to the distal end of the needle to secure the suture within the needle (see Paragraph 57 mentioning the actuator is a thumb activated slider switch that is seen to slide the suture snare within the needle as shown in Figs. 3A-3B)
However, while Lunn discloses a locking mechanism for locking the snare in a desired position relative to the shaft, the locking mechanism comprising grooves, slots, e.g. (see Paragraph 25) that help ensure the snare does not move by accident, or inadvertently deploy while piercing through tissue. The actuator may include two positions, e.g., a snare extended and a snare retracted position (see Paragraph 25), Lunn does not expressly disclose wherein the slot including a narrowed portion relative to a wider portion of the slot, the narrowed portion of the slot defining a proximally-facing abutment surface for preventing movement of the actuator along the path.
However, in the same field of endeavor, namely suture passing instruments, Castell teaches a suture passing device (see Fig. 1) comprising an actuator (actuator 9, see Fig. 1) which resides in a slot (slot 6, see Fig. 1), the slot comprising a narrowed portion relative to a wider portion of the slot (see Examiner’s Diagram of Castell Fig. 4 above illustrating the narrowed and wider portion of the slot 6, the slot widening along an axis that is perpendicular to the longitudinal axis passing through the centroid of the device), the narrowed portion of the slot defining a proximally-facing abutment surface for preventing movement of the actuator along the path (see Examiner’s Diagram of Castell Fig. 4 above showing the proximally-facing abutment surface as the distal-most point of the slot that faces the proximal end of the device, configured to prevent further distal movement of the actuator 9) to allow the actuator to retain energy (provided by the compression means 10, see Paragraph 69) and move along the proximal segment when a puncture is made, showing a transfer indication when the tissue does not offer resistance). This is interpreted to mean wherein if a puncture is made by the needle at the distal end with little to no resistance, there would be no risk of damage or over-extension of the needle due to the compression means not being resisted by tissue
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator and actuator track slot (and the relative sizes of each) of Lunn to include the safety position as taught and suggested by Castell to, in this case, allow the actuator to retain energy (provided by the spring of Lunn, see Paragraph 57) and move along the proximal portion of the handle when a puncture is made, showing a transfer indication when the tissue does not offer resistance) as Lunn’s disclosure of a locking mechanism wherein the actuator having two actuation positions along the actuator track slot to prevent the suture from inadvertently deploying when piercing through tissue (see Lunn Paragraph 25) would lead a person of ordinary skill in the art to make the obvious inclusion of having an actuator track slot having said two positions (safety slot 17 and fully extended) as taught and suggested by Castell. 
Regarding claim 36, the combination of Lunn and Castell discloses the method of claim 35, Lunn further discloses wherein the distal end of the needle comprises a curved distal region (see Fig. 1 showing a curved distal tip of the needle 11 at distal region 13, see also Paragraph 56 mentioning the same)
	Regarding claim 37, the combination of Lunn and Castell discloses the method of claim 35, Lunn further discloses wherein the distal end of the needle comprises a pointed needle tip (see Figs. 1-2 showing a pointed needle tip 14, see also Paragraph 56 mentioning the same)
	Regarding claim 38, the combination of Lunn and Castell discloses the method of claim 35, Lunn further discloses wherein the suture-capture member comprises a single, hooked member (see Fig. 3B showing suture snare as a single, hooked member, see also Paragraph 15 mentioning the same)
	Regarding claim 39, the combination of Lunn and Castell discloses the method of claim 35, Lunn further discloses wherein the track defines a proximally facing abutment surface for preventing movement of the actuator along the path (see Examiner’s Diagram of Fig. 8 above)
Regarding claim 40, the combination of Lunn and Castell discloses the method of claim 35, Lunn further discloses wherein the actuator is directly motion coupled to slidable member (see Paragraphs 57-58 mentioning the actuator is capable of sliding suture snare with corresponding movement applied to the actuator)
	Regarding claim 41, the combination of Lunn and Castell discloses the method of claim 35, Lunn further discloses wherein the actuator is a thumb activated toggle (see Paragraph 57 mentioning the actuator is a thumb activated slider switch)
	Regarding claim 44, the combination of Lunn and Castell discloses the method of claim 35, Lunn further discloses wherein inserting the suture passer device through the tissue comprises inserting the suture passer device through the tissue with the suture capture member in a retracted position (see Abstract and Paragraph 4 and 7 mentioning the needle pierces through tissue, see Paragraphs 20 and 25 mentioning the snare hook is housed in a retracted position while the instrument is pushed through tissue during suture passing).
Claims 33 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunn (US 2017/0042533 A1)(previously of record) in view of Castell (US 2013/0211427 A1), further in view of Roslin (US 2020/0170638 A1)(previously of record)
Regarding claim 33, the combination of Lunn and Castell discloses all limitations of the invention of claim 25.
However, the combination does not expressly disclose an interference or resistance based feature to resist sliding of the suture-capture member relative to the needle until a sufficient force is applied to overcome such interference or resistance based feature.
However, in the same field of endeavor, namely surgical suturing devices, Roslin teaches a handpiece (see Examiner’s Diagram of Roslin Fig. 8 below, supported in Paragraph 59 mentioning suture needle switches 62 are suggested to be manipulated by a user to actuate suture needles within the device, see also Paragraph 62) comprising an interference or resistance based feature (locking slots 35, see Fig. 2, see also Examiner’s Diagram of Roslin Fig. 8 below) to resist sliding of the suture capture member relative to the needle until a sufficient force is applied to overcome such interference or resistance based feature (locking slits 35 cause the actuation slot as shown in Examiner’s Diagram of Roslin Fig. 8 below to narrow in some places at the locking tabs to lock the suture needle switches, and thereby, the needle in a desired location/orientation (see Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations), the narrowed portion of the slot defining a proximally-facing abutment surface for preventing movement of the actuator along the path until sufficient force is applied to overcome such a force threshold needed to unlock the suture switches (see Paragraphs 53, 55 and 62)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator track of Lunn to include the locking slots of Roslin as Lunn additionally discloses a locking mechanism for locking the snare in a desired position relative to the shaft, the locking mechanism comprising groves, slots, e.g. (see Paragraph 25), leading a person of ordinary skill in the art to make the obvious inclusion of the locking tabs as suggested and taught by Roslin to, in this case, lock the suture snare of Lunn in a desired location or orientation (see Roslin Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations).

    PNG
    media_image4.png
    377
    528
    media_image4.png
    Greyscale

Examiner’s Diagram of Roslin Fig. 8
Regarding claim 43, the combination of Lunn and Castell discloses all limitations of the method of claim 35.
However, the combination does not expressly disclose an interference or resistance based feature to resist sliding of the suture-capture member relative to the needle until a sufficient force is applied to overcome such interference or resistance based feature.
However, in the same field of endeavor, namely surgical suturing devices, Roslin teaches a handpiece (see Examiner’s Diagram of Roslin Fig. 8 above, supported in Paragraph 59 mentioning suture needle switches 62 are suggested to be manipulated by a user to actuate suture needles within the device, see also Paragraph 62) comprising an interference or resistance based feature (locking slots 35, see Fig. 2, see also Examiner’s Diagram of Roslin Fig. 8 above) to resist sliding of the suture capture member relative to the needle until a sufficient force is applied to overcome such interference or resistance based feature (locking slits 35 cause the actuation slot as shown in Examiner’s Diagram of Roslin Fig. 8 above to narrow in some places at the locking tabs to lock the suture needle switches, and thereby, the needle in a desired location/orientation (see Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations), the narrowed portion of the slot defining a proximally-facing abutment surface for preventing movement of the actuator along the path until sufficient force is applied to overcome such a force threshold needed to unlock the suture switches (see Paragraphs 53, 55 and 62)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator track of Lunn to include the locking slots of Roslin as Lunn additionally discloses a locking mechanism for locking the snare in a desired position relative to the shaft, the locking mechanism comprising groves, slots, e.g. (see Paragraph 25), leading a person of ordinary skill in the art to make the obvious inclusion of the locking tabs as suggested and taught by Roslin to, in this case, lock the suture snare of Lunn in a desired location or orientation (see Roslin Paragraphs 53, 55 and 62, see Fig. 11A showing suture switches locked at various locations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2022/0008062 A1 to
Bourque, US 2018/0228485 A1 to Haberman, US 2005/0159762 A1 to Nuutinen, US 4517965 A to Ellison, and US 2014/0222033 A1 to Foerster all disclose suture retrieving devices having a slidable thumb-toggle actuator to control a suture capture device and a slot in which an actuator slides therein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795